1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,         NO. 2:08-cr-554 WBS

13               Plaintiff,
                                       ORDER
14       v.

15   DAMION LAMONT HARRIS,

16               Defendant.

17

18
                                 ----oo0oo----
19

20            On August 28, 2019, defendant Damion Lamont Harris

21   filed a Motion for Reduction of Sentence Pursuant to Title 18

22   U.S.C. § 3582(c)(2).    (Docket No. 125.)    The United States shall

23   file any opposition to defendant’s motion no later than thirty

24   (30) days from the date of this order.      Defendant may file a

25   reply no later than twenty-one (21) days from the date of the

26   filing of the United States’ opposition.      The court will then

27   take the motion under submission and will inform the parties if

28   oral argument or further proceedings are necessary.
                                       1
1              IT IS SO ORDERED.

2
     Dated:   September 10, 2019
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
